                            Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 1 of 7
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture




                                                         United States District Court                                         FILED
                                                                                                                              Jul 21, 2021
                                                                   EASTERN District of CALIFORNIA                         CLERK, U.S. DISTRICT COURT
                                                                                                                        EASTERN DISTRICT OF CALIFORNIA




                           In the Matter of the Seizure of                              APPLICATION FOR A WARRANT TO SEIZE
                        (Briefly describe the property to be seized)
                                                                                         PROPERTY SUBJECT TO FORFEITURE
  All funds maintained at Bank of America account
  number 355003523145, held in the name of Jeanie                                       CASE NUMBER:     2:21-sw-0597 DB
  Rae Edgman up to and including the sum of
  $561,361.


        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and
state under penalty of perjury that I have reason to believe that the following property in the Eastern District
of CALIFORNIA is subject to forfeiture to the United States of America (describe the property):

All funds maintained at Bank of America account number 355003523145, held in the name of Jeanie Rae
Edgman up to and including the sum of $561,361.

       The property is subject to seizure pursuant to 18 U.S.C. § 981(b), and subject to forfeiture pursuant to
18 U.S.C. § 981(a)(1)(C), concerning violations of 18 U.S.C. §§ 641 and 1028.


              The application is based on these facts:

                             See attached affidavit.

                     Continued on the attached sheet.


                                                                                                         /s/ Christopher S. Fitzpatrick
                                                                                            ______________________________________________
                                                                                                           Applicant’s signature


                                                                                            Christopher S. Fitzpatrick , Special Agent, IRS-CI
                                                                                                           Printed name and title




Sworn to before me and signed telephonically.


  July 21, 2021
  Date

  Sacramento, California
  City and State
       Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 2 of 7


               AFFIDAVIT IN SUPPORT OF SEIZURE WARRANTS

                                  I. INTRODUCTION

1.     I, Christopher S. Fitzpatrick, a Special Agent with the United States Department
of Treasury, Internal Revenue Service, Criminal Investigations (“IRS-CI”), being duly
sworn depose and state the following:

2.      This affidavit is made in support of a seizure warrants pursuant to Title 18, U.S.C.
§ 981(b) for certain property described below in this paragraph (hereinafter the property
is collectively referred to as the "Assets"). Based on the information set forth below, I
have probable cause to believe that the Assets are property, real or personal, which
constitute or are derived from the proceeds traceable to Title 18, U.S.C. § 1028 (Identity
Theft), and Title 18, U.S.C. § 641 (Theft of Government Property). The Assets are
therefore subject to civil forfeiture pursuant to Title 18, U.S.C. § 981(a)(1)(C). The
Assets consists of:

       All funds maintained in Bank of America Account Number
       XXXXXXX23145 (checking account), held in the name of J.E., up to and
       including the sum of $561,361; and

       All funds maintained in Bank of America Account Number
       XXXXXXX47586 (savings account), held in the name of J.E., up to and
       including the sum of $74,464.

3.       I am a Special Agent with the Treasury Department, Internal Revenue Service -
Criminal Investigation (“IRS-CI”) and have been since September 2001. In the course of
my employment with the IRS-CI, I have conducted or been involved in more than 100
investigations of alleged criminal violations, which have included bank fraud, identity
theft, tax fraud, and theft of government property. I have attended training in criminal
investigations and have attended classes and seminars dealing specifically with the
aforementioned criminal violations, including financial crime techniques, and related
financial investigative techniques. I have participated in federal and state search warrants
involving the seizure of property related to the aforementioned criminal violations.

4.       Based on my training and experience, I am aware that a romance scheme is when
a criminal adopts a fake online identity to gain a victim’s affection and trust. The
criminal then uses the illusion of a romantic or close relationship to manipulate and/or
steal from the victim often times inducing the victim to send them money or to receive
money on behalf of the criminal.


5.   The facts and information contained in this affidavit are based on, among other
things, my knowledge and observations, my training and experience, evidence obtained
from the Internal Revenue Service (“IRS”) and Bank of America, and information from
witnesses.
        Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 3 of 7



6.      This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.
Except where otherwise indicated, communications are reproduced in summary and in
part. Where dates, figures, times, and/or calculations are set forth in this affidavit, they
are approximate, unless noted otherwise.

                                     II. PROBABLE CAUSE

Victims C.T. and D.T.

7.      According to IRS records, on May 11, 2015, a 2014 Form 1040 U.S. Individual
Income Tax Return was electronically filed with the IRS. The tax return was filed
married filing jointly in the names of C.T. and D.T.. The tax return requested a refund in
the amount of $11,361. As a result of the filed tax return, on June 3, 2015, the IRS issued
a tax return in the amount of $561,361.1 The tax refund was electronically deposited into
Bank of America account number XXXXXXX23145 (checking account), held in the
name of J.E..

8.      According to IRS records, on June 12, 2015, the IRS received a Form 14039 –
Identity Theft Affidavit from C.T.’s Certified Public Account. The affidavit alleged that
someone fraudulently used C.T.’s & D.T.’s names and social security numbers and filed
a 2014 tax return in their names without their consent or knowledge.

Victims J.C. and A.C.

9.      According to IRS records, on May 13, 2015, a 2014 Form 1040 U.S. Individual
Income Tax Return was electronically filed with the IRS. The tax return was filed
married filing jointly in the name of J.C. and A.C.. The tax return requested a refund in
the amount of $52,464. As a result of the filed tax return, on June 3, 2015, the IRS issued
a tax return in the amount of $74,464.2 The tax refund was electronically deposited into
Bank of America account number XXXXXXX47586 (savings account), held in the name
of J.E.

10.     According to IRS records, on June 20, 2015, the IRS received a Form 14039 –
Identity Theft Affidavit from J.C.. The affidavit alleged that someone fraudulently used
C.T.’s social security number and filed a 2014 tax return in his name without his consent
or knowledge.

Interview of J.E.

11.     On December 17, 2015, special agents with the IRS-CI interviewed J.E.. J.E.

1
  Due to estimated tax payments totaling $550,000 that were made to the IRS by C.T. and D.T. during the
2014 tax year, the tax refund issued by the IRS increased from $11,361 to $561,361.
2
  Due to estimated tax payments totaling $22,000 that were made to the IRS by J.C. and A.C. during the 2014
tax year, the tax refund issued by the IRS increased from $52,464 to $74,464.


                                                    2
       Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 4 of 7


stated that she met a person named Ronaland Pliner Scott on a dating website in March
2014. Scott told J.E. that he worked for the Central Intelligence Agency and lived in
Scottland. Based on my training and experience investigating romance schemes,
criminals will use unwitting money-mules to receive and distribute fraud proceeds
obtained from tax refund schemes and other schemes. Furthermore, romance scheme
victims are often utilized to add a layer with the criminal perpetrating the fraud and
because the victims have bank accounts located in the United States to receive fraud
proceeds from government agencies and other sources.

Interview of Bank of America Employee

12.    On July 19, 2021, a special agent with the IRS-CI interviewed a Bank of America
employee regarding the IRS payment of $561,361 that was electronically deposited into
Bank of America account number XXXXXXX23145 (checking account), held in the
name of J.E. and the IRS payment of $74,464 that was electronically deposited into Bank
of America account number XXXXXXX47586 (savings account), held in the name of
J.E.. The Bank of America employee stated the funds from the two IRS electronic
deposits were moved to a Bank of America hold harmless account with a balance of
$511,216.09

                                 III. CONCLUSION

13.     Based upon the events outlined in this Affidavit and my training and experience,
there is probable cause to believe that an unknown individual or unknown individuals
electronically filled a 2014 Form 1040 U.S. Individual Income Tax Return with the IRS
in the names and social security numbers of C.T. and D.T. without their consent or
knowledge. Furthermore, there is probable cause to believe that an unknown individual
or unknown individuals electronically filed a 2014 Form 1040 U.S. Individual Income
Tax Return with the IRS in the names and social security numbers of J.C. and A.C.. As a
result of this fraudulent tax returns, IRS refunds were electronically deposited into two
Bank of America accounts controlled by romance scheme victim J.E..

///

///

///

///

///

///




                                            3
       Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 5 of 7


14.    Based on the investigation to date and my training and experience, there is
probable cause to issue seizure warrants against the following property as proceeds from
a scheme to defraud by identity theft and theft of government property:

All funds maintained in Bank of America Account Number XXXXXXX23145
(checking account), held in the name of J.E., up to and including the sum of
$561,361; and

All funds maintained in Bank of America Account Number XXXXXXX47586
(savings account), held in the name of J.E., up to and including the sum of $74,464.




                                                     /s/ Christopher S. Fitzpatrick
                                                    ________________________
                                                    Christopher S Fitzpatrick
                                                    Special Agent, IRS-CI


Reviewed and approved as to form

/s/ Kevin C. Khasigian
Kevin C. Khasigian
Assistant U.S. Attorney


Sworn before me and signed telephonically
on this 21st day of July 2021.




                                            4
                                   Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 6 of 7
AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture




                                                            United States District Court
                                                                      EASTERN District of CALIFORNIA_
                                     In the Matter of the Seizure of                        WARRANT TO SEIZE PROPERTY
                                  (Briefly   describe the property to be seized)
                                                                                              SUBJECT TO FORFEITURE
  All funds maintained at Bank of America account number
  355003523145, held in the name of Jeanie Rae Edgman up to CASE NUMBER:
  and including the sum of $561,361.
                                                                                                   2:21-sw-0597 DB
To:           Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests that certain
property located in the Eastern District of CALIFORNIA be seized as being subject to forfeiture to the United
States of America. The property is described as follows:

All funds maintained at Bank of America account number 355003523145, held in the name of Jeanie Rae
Edgman up to and including the sum of $561,361.

       The property is subject to seizure pursuant to 18 U.S.C. § 981(b), and subject to forfeiture pursuant to 18
U.S.C. § 981(a)(1)(C).


              I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

        YOU ARE COMMANDED to execute this warrant and seize the property within 14 days in the
daytime 6:00 a.m. to 10:00 p.m. You must also give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

       An officer present during the execution of the warrant must prepare, as required by law, an inventory of
any property seized and the officer executing the warrant must promptly return this warrant and a copy of the
inventory to DEBORAH BARNES or Any U.S. Magistrate in the Eastern District of California.




  July 21, 2021 1:37 p.m.
  Date and Time Issued

  Sacramento, California
  City and State
                            Case 2:21-sw-00597-DB Document 1 Filed 07/21/21 Page 7 of 7
AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                  RETURN
  Case No.:                                                    Date and time warrant executed:       Copy of warrant and inventory left with:


  Inventory made in the presence of:



  Inventory of the property taken:




                                                                               CERTIFICATION

       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
  to the designated judge.


  Date: __________________________                                                               ____________________________________________
                                                                                                               Executing officer’s signature


                                                                                                 ____________________________________________
                                                                                                               Printed name and title


  Subscribed, sworn to, and returned before me this date.



                               ____________________________________________                              ______________________________
                                       U.S. Judge or Magistrate                                                         Date
